Citation Nr: 1129661	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  96-36 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable increased rating for residuals of a right great toe injury.

2.  Entitlement to a compensable initial rating for a right foot bunion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 RO rating determination of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of zero percent for residuals of a right great toe injury, and from a January 2006 rating decision, in which the RO granted service connection for a right foot bunion, effective September 30, 2005, and assigned a noncompensable (zero percent) initial rating for this disability.

The Veteran testified at a Travel Board hearing in September 2007 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record and has been associated with the claims file.

In June 2008 and August 2009, the Board remanded this matter for additional development.  The Board again remanded this matter for additional development in February 2010, to include the conduct of a VA examination.  As will be noted below, although the Veteran was twice scheduled for the examination and he failed to report on both occasions, he has raised an issue as to whether he was properly informed of their scheduling.  

Because the Board is unable to resolve this developmental due process issue on the basis of the current record, the Board must again REMAND the appeal to the RO via the Appeals Management Center (RO/AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


A December 2010 letter indicates that the Veteran was granted a total disability evaluation based on individual unemployability at some point prior to June 2010.  The Veteran had also been granted an increased disability rating earlier for a respiratory disorder.  In a telefaxed message from his congressional representative, it was indicated that the Veteran had filed a "notice of disagreement," however it was unclear as to which benefit determination the Veteran was challenging.  

The Board is therefore not certain as to whether jurisdiction has arisen from an additionally appealed issue, but REFERS clarification of the matter to the RO for appropriate action, including the issuance of a Statement of the Case as to any timely-filed notice of disagreement.  See Manlincon v. West, 12 Vet. App. 238 (1999)(holding that Board has jurisdiction over issue once timely filed notice of disagreement has been filed as to that issue).    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

As part of its February 2010 remand, the Board indicated that the Veteran was to be scheduled for a VA examination for the purpose of ascertaining the current nature and severity of the Veteran's right great toe and right foot bunion disabilities.  

In an April 2010 letter, the RO/AMC indicated that it had asked the Temple VAMC to schedule the Veteran for a VA examination in connection with his claim.  The Veteran would be notified of the date, place, and time of the examination.  It was further indicated that if the Veteran could not keep the appointment or wanted to be rescheduled that he should contact the medical facility as soon as possible.  In a document added to the file, it appears that the Veteran was scheduled for a VA examination in May 2010 and did not appear.  

In a May 2010 report of contact, it was noted that the Veteran had been left a voice mail to return a phone call.  It was indicated that the Veteran needed to provide a correct mailing address and phone number and was to state whether he wanted his VA examination rescheduled.  

In a May 2010 letter to the Veteran, the AMC indicated that it had received notice that the Veteran had not reported for his scheduled VA examination.  If the Veteran wish to have this rescheduled, he was to complete the self-addressed return envelope with a valid address and telephone number.  

In a May 2010 statement in support of claim, the Veteran noted that he wished to have the previously scheduled VA appointment rescheduled.  He provided an address where he could be contacted.  Notwithstanding his current allegation that he was not advised of the date of the scheduling of the examination, the Veteran then reported that he had difficulties obtaining transportation to the examination site.    

In a treatment record dated June 1, 2010, it was requested that the Veteran be rescheduled for a VA examination of his feet.  It was requested that a copy of the appointment notification letter be placed in the claims folder.  The mailing address provided by the Veteran was noted and it was indicated that the Veteran should be allowed ample time as he had difficulty with transportation.  

Subsequent to the instructions being placed in the claims folder, it appears that the Veteran was scheduled for a VA examination in July 2010.  The address listed on the top of the request differed from the address provided by the Veteran in connection with his request that the claim be rescheduled.  The Board further notes that no letter has been associated with the claims folder indicating that the Veteran was notified at the proper address of the time and place of the requested examination.  

In May 2011, the Veteran was provided with a supplemental statement of the case (SSOC), wherein it was indicated that he had failed to report for VA examinations scheduled in May 2010 and July 2010 in conjunction with his claim for increased evaluations.  


In a May 2011 letter, indicated that the RO's assistance was requested in rescheduling the examination.  The Veteran stated that no notice was received for such examinations in May or July 2010.  He provided two addresses where the notification was to be sent.  The Veteran's representative also requested that the examinations be rescheduled.  

Given that there is no specific letter in the claims folder indicating that the Veteran was sent notice at any specific address concerning any scheduled VA examination and the Veteran's statements that he was not given any such notification, the Board has no alternative but to request that the Veteran be rescheduled for VA examinations to determine the severity of his right great toe injury and right foot bunion disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have provided recent treatment for his right foot disabilities.  After obtaining any appropriate authorizations for release of medical information, the RO should obtain records from each health care provider the Veteran identifies.  The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  The RO/AMC will schedule the Veteran for a VA examination to assess the current manifestations of his right great toe and right foot bunion disabilities. 

The following considerations will govern the examination:

a. The claims folder, including all medical records obtained and a copy of this remand, will be reviewed by the examiner. In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims folder, the medical records obtained and a copy of this remand.

The records reviewed by the examiner must include December 2009 Scott & White X-ray reports of the right foot and any corresponding records of treatment of the right great toe or right foot.

b. If deemed appropriate by the examiner, the Veteran may be scheduled for further medical examination. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

c. The examiner should ascertain whether there has been resection of the metatarsal head or if there has been severity of the bunion such that it is equivalent to amputation of the great toe.

The examiner should also describe whether the Veteran's residuals of a right great toe injury or service-connected right foot bunion is productive of less than moderate, moderate, moderately severe, or severe disability.

d. To the extent possible the examiner should differentiate between symptoms or disability attributable to residuals of a fracture of the Veteran's right lower leg and his service-connected disability of the right great toe and bunion. If the examiner cannot make such a distinction without resorting to pure speculation the examiner should so state.

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination- evaluation of the severity of the Veteran's service-connected right great toe and right foot bunion disabilities.

3.  The Veteran must be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining issues on appeal.  

If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

